             Case 1:19-cv-04327-VEC Document 86 Filed 12/20/19 Page 1 of 1
                                                             350 FIFTH AVENUE                 I SUITE 7110
I<APLAN HECI<ER & FINI< LLP                                  NEW YORK, NEW YORK 10118
                                                             TEL (212) 763-0883               I   FAX (212) 564-0883

                                                             WWW. KAPLANHECKER.COM



                                                              DIR Cf DIA1..      ;)._Jq 2,M   2'5.5 :i
                                                              DI   •   EM •\11. •Jt -•nler(iilk,1111.-,   1t1   .c r   co r




                                                                              December 20, 2019


   VIAECF

   The Honorable Valerie E. Caproni
   United States District Court
   Southern District of New York
   Thurgood Marshall United States Courthouse
   40 Foley Square
   New York, NY 10007

                           Re:    Feibleman v. The Trustees of Columbia University in the City of
                                  New York, No. 1:19-cv-4327 (VEC) (KHP) (S.D.N.Y.)

   Dear Judge Caproni:

          We represent Defendant The Trustees of Columbia University in the City of New York in
   the above-captioned action. We write on behalf of the parties to request that the date for submitting
   the next Joint Report on the Status and Progress of Discovery pursuant to the Court's Order of
   June 28, 2019 (ECF 43 at 2) be adjourned from January 2 to January 8, in order to accommodate
   the observance of the New Year holiday. This is the parties' first request to adjourn this date.

          We thank Your Honor for consideration of this matter.




   cc: Counsel of Record
